People v McIntosh (2015 NY Slip Op 03186)





People v McIntosh


2015 NY Slip Op 03186


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-09061
 (Ind. No. 9363/12)

[*1]The People of the State of New York, respondent, 
vTravis McIntosh, appellant.


Lynn W. L. Fahey, New York, N.Y. (John B. Latella of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Ruth E. Ross, and Avshalom Yotam of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered September 16, 2013, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that he received ineffective assistance of counsel because his trial counsel, at the conclusion of a suppression hearing, withdrew his motion to suppress a showup identification and, during the trial, failed to object to the complainant's in-court identification of him as one of the men who robbed him. This contention is without merit. The evidence, the law, and the circumstances of this case, viewed in totality and as of the time of representation, reveal that trial counsel provided meaningful representation (see People v Stultz, 2 NY3d 277, 283-284; People v Berroa, 99 NY2d 134, 138; People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 147). The defendant failed to demonstrate that his counsel, without "reasonable explanation," failed to raise a "clear-cut and completely dispositive" issue (People v Turner, 5 NY3d 476, 481; see People v Howard, 22 NY3d 388, 400; People v Benevento, 91 NY2d at 712).
MASTRO, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court